Citation Nr: 1527178	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.  

Additional evidence was received since the last adjudication in December 2013.  The Veteran filed his substantive appeal in December 2013.  Neither the Veteran nor his representative requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Moreover, in February 2015, the Veteran submitted a waiver of the additional information he submitted in conjunction with the Board hearing.  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (2014).


FINDING OF FACT

Ischemic heart disease was not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in January 2011.  The claim was last adjudicated in December 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, pertinent service personnel records, VA treatment records and examination reports, and lay statements have been associated with the record.  

In July 2013, VA provided the Veteran with a VA examination.  The examination report described the disability, however, it did not provide an opinion as to whether ischemic heart disease is related to service, including as due to exposure to herbicides.  The Board finds that a remand for such an opinion is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is insufficient credible evidence establishing that the Veteran was exposed to herbicides in service, and there is no credible evidence that manifestations of ischemic heart disease occurred in service or within the applicable presumptive period after service.  Furthermore, there is no indication that ischemic heart disease manifested in service or is otherwise related to service.  Since "no reasonable possibility exists that a VA examination would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service during a period of war or during any wartime or peacetime service after December 31, 1946, there is a presumption of service connection for arteriosclerosis, cardiovascular-renal disease, endocarditis, and myocarditis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

Certain diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease, are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service. 

VA's Compensation Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for veterans with duty on military base perimeters in Thailand during the Vietnam era.  See the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1); Compensation and Pension Bulletin, May 2010.  

In this regard, VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DOD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  

The M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including U-Tapao, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him or her near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, a memorandum for the record from M21-1, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(q) should be placed in the claims file and a request for information sent to the U.S. Army and Joint Services Records Research Center (JSRRC), or a formal finding should be made that sufficient evidence does not exist to send a request to JSRRC.  Id.

Here, the Veteran contends that he developed ischemic heart disease as a result of in-service exposure to herbicides during his service in Thailand.  A July 2013 VA examination shows a diagnosis of ischemic heart disease made in 1997.  The record also shows that the Veteran served at the U-Tapao RTAFB from June 1968 to July 1969.  See service personnel records.  Thus, the Veteran has established a current presumptive disease and service at a qualifying Air Force base in Thailand.  Thus, the issue becomes whether the Veteran served in an occupational or other capacity that placed him near the air base perimeter.  Upon consideration of the record, the Board finds there is insufficient evidence to establish such a fact.

The Veteran's DD-214 lists his military occupational specialty as Weapons Mechanic.  This occupation is not one that necessarily brought the Veteran in contact with the base perimeter.  Service performance reports from May 1968 to May 1969 confirm that the Veteran was a member of the Munitions Loading Team of the 4258th Munitions Maintenance Squad at U-Tapao Airfield.  His duties were to load bombs onto B52's in loading areas.  See March 2015 Board hearing transcript.  In the Board hearing, the Veteran testified that bombs were brought out on trailers and he loaded the bombs from the trailers to the planes.  He also testified that he went along the area of the perimeter of the fence.  Unfortunately, some of the hearing testimony was inaudible so it is difficult to discern more specifically where he performed his duties.  In an August 2011 correspondence, the Veteran stated that the munitions storage area was located at the perimeter of the base, and that the bombs were contaminated because of their storage location near the perimeter.  Thus, he contends, he came in contact with herbicides through contaminated bombs.

The Veteran submitted a photograph of an airplane landing near the base perimeter.  The photograph, however, does not indicate where the Veteran carried out his duty assignments in relation to the base perimeter.  The Veteran also submitted a portion of the CHECO report indicating that in or around June 1972, perimeter defenses were planned at U-Tapao and a "BPS" was scheduled to ring the Munitions Maintenance Squad area.  This evidence relates to the time period after which the Veteran served at U-Tapao, and is therefore, of no probative value.



In April 2011, the RO issued a memorandum with regard to the Veteran's claimed herbicide exposure.  In that memorandum, the RO formally found that information required to verify herbicide exposure is insufficient to send to JSRRC.  The RO noted that a Personnel Information Exchange System (PIES) request was submitted in December 2010 with a negative response received.  An October 2013 email from the Air Force Historical Research Agency indicates that from June 1969 through June 1970, official history shows that no herbicides were used at that time on the U-Tapao base and there was not even a complete perimeter fence to spray.  

The Board finds the most probative evidence of record is the October 2013 email from the Air Force Historical Research Agency showing that no herbicides were used at that time and there was not even a complete perimeter fence to spray.  The Board acknowledges that the time period discussed in the email was after the Veteran's tour of duty.  Nonetheless, the Board infers that herbicides were not used and the perimeter fence was not completed prior to the dates noted in the October 2013 email.  This inference is supported by the excerpt from the CHECO report indicating that at U-Tapao in June 1972, there was little in the way of perimeter defenses and that construction of physical barriers and lighting lagged.  Moreover, the photograph submitted by the Veteran indicates there was dense vegetation, which contradicts the use of herbicides in the area at least at some time period.

The Board finds the Veteran's lay statements that he came in contact with the perimeter fence area to be too vague to be of sufficient probative value to establish that his duties were performed near the air base perimeter.  His August 2011 statement shows that he came in contact with the bombs that had been sprayed with herbicides because the bomb storage area was located next to the base perimeter.  This indicates his duties were not performed near the perimeter, but rather that the bombs were stored near the perimeter.  When viewed with the hearing testimony that the bombs were brought to him on trailers for loading, the Board finds that the Veteran's lay testimony that his duties were performed near the base perimeter is not credible.
Furthermore, the Veteran's lay testimony that the bombs were contaminated with herbicides because their storage location was near the base perimeter is insufficiently credible for the Board to find that he has established the requirements of his claim.  See Fagan v. Shinseki, 573 F.3d at 1287-88.  The statement is made in hindsight, in the context of a claim for compensation, and over 40 years after the events at issue.  More importantly, he does not provide a factual foundation for why bombs would have been contaminated at all.

Thus, the Board finds that there is insufficient credible evidence to establish that the Veteran was exposed to herbicides in service.  Accordingly, service connection for ischemic heart disease based on exposure to herbicides is not warranted.

Finally, the Board finds that there is no probative evidence that ischemic heart disease was incurred in service.  Service treatment records do not show treatment for heart abnormalities.  Heart disease was not "noted" during service and he did not have characteristic manifestations of the disease process during service or within one year of separation.  38 C.F.R. § 3.303.  Rather, at separation, the heart was normal and he denied pertinent pathology at that time.  Moreover, the Veteran denied in the March 2015 Board hearing that he had heart disease in service or within one year of separation.  His testimony is consistent with a 1999 VA document reflecting a 1997 history of new onset chest pain with resulting angioplasty.  Thus, the preponderance of the evidence shows that ischemic heart disease was manifest during service or within one year of separation.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.





ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


